internal_revenue_service number release date date cc el gl br2 gl-605049-99 uiln memorandum for north florida district_counsel from joseph w clark acting branch chief branch general litigation subject offset of a refund against discharged abated tax_liabilities this responds to your request for advice dated date this document is not to be cited as precedent legend taxpayer year sec_1 - year year date a date b date c x amount issue can the service_credit a refund to the taxpayer against taxes previously discharged and abated by the service conclusion no the service may not credit an overpayment against abated tax_liabilities facts taxpayer filed a chapter bankruptcy on date a at that time the taxpayer had unpaid income_tax liabilities for year sec_1 - the taxes for year and year were fully paid the taxpayer received a discharge on date b b c on date c pursuant to internal guidelines the service abated the unpaid liabilities for year sec_1 - gl-120408-98 the service released its notice_of_federal_tax_lien nftl on the same date after the taxes for year sec_1 - were abated by the service the taxpayer filed amended returns for year and year claiming refunds the amount determined to be due to the taxpayer as a result of these claims is approximately dollar_figurex amount the special procedures function asked whether they may credit ie offset this amount against the taxpayer’s unpaid but discharged and abated tax_liabilities for year sec_1 - law analysis the bankruptcy code does not create a federal right of offset instead if a creditor possesses a right of setoff outside of bankruptcy sec_553 of the bankruptcy code preserves that right when certain requirements are met b c sec_553 516_us_16 the service’s non-bankruptcy right to setoff derives from sec_6402 of the internal_revenue_code this section provides in relevant part as follows in case of an overpayment the secretary within applicable_period of limitations may credit the amount of such overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6402 while the term liability is not defined in the statute it has long been established that a tax_liability which can be enforced through normal assessment and collection procedures ie a tax_liability which has been assessed or for which a statutory_notice_of_deficiency has been issued is a prerequisite to making an offset under sec_6402 see sec_301_6402-1 the service generally may not apply an overpayment to a tax_liability which was either paid or abated because the taxpayer is no longer liable for this tax therefore unless the service can reestablish the abated tax either by reversing the previous abatement or by making a new assessment within the applicable limitations_period the service cannot set off the overpayment against the abated tax sec_6404 of the internal_revenue_code grants the service the authority to make abatements sec_6404 authorizes the service to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which is excessive in amount assessed after the expiration after the expiration of statute_of_limitations for assessment or is erroneously or illegally assessed sec_6404 provides that t he secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability with respect thereof if the secretary determines that the administration and collection cost involved would not warrant collection of the amount due sec_6404 sec_301_6404-1 further provide that the commissioner may issue uniform instructions authorizing the district directors to abate gl-120408-98 amounts where collection is not warranted because of administrative and collection costs abating a liability previously discharged in bankruptcy generally constitutes a sec_6404 abatement as this usually results from a determination that the administration and collection costs involved do not warrant collection of the amount due from exempted or abandoned assets of the taxpayer pursuant to the guidelines contained in the internal_revenue_manual a service employee generally evaluates what the service can expect to receive from collectible pre-petition assets and determines where this amount is worth the cost of keeping a freeze code on the taxpayer’s account to prevent other collection actions in violation of the discharge injunction if the amount is not worth the cost of manually monitoring the taxpayer’s account the discharged taxes will be abated see eg irm it is also possible that abating a previously discharged tax may constitute a sec_6404 abatement in some instances for example if the service employee determines that there are not exempt or abandoned assets available for collection the abatement will generally be made on the grounds that the assessment is excessive in amount in either case the effect of the abatement is the same once the service abates a tax_liability under either sec_6404 or sec_6404 the taxpayer’s liability may only be reestablished through the statutory and regulatory procedures for making an assessment within the statute_of_limitations set forth in sec_6501 in the case of taxes discharged in bankruptcy however a new assessment will be prohibited by the discharge injunction in the instant case the service abated the discharged taxes and released the liens on date c at the time the taxpayer filed the claim_for_refund therefore he no longer had any outstanding tax_liabilities to which the overpayment could be applied the service may not offset the claimed overpayment against the previously discharged and abated tax_liabilities sec_6402 if we can be of further assistance in this matter please contact the attorney assigned to this case pincite-3620 although the service may not offset the claimed overpayments against the abated tax_liabilities the service as a creditor in bankruptcy may petition the bankruptcy court to revoke the discharge under b c d or the service has until date to do so
